POTTER COUNTY
                                Caroline Woodburn
P.O. Box 9570                    DISTRICT CLERK              (806) 379-2300
Amarillo, Texas 79105-9570                              Fax: (806) 372-5061
501 S. Fillmore - Suite 1B                    districtclerk@co.potter.tx.us
===========================================================================
      CRIMINAL                                                FILED IN
                                                       7th COURT OF APPEALS
                                                         AMARILLO, TEXAS
                                 JUNE 19, 2015
                                                       6/22/2015 2:22:22 PM
                                                            VIVIAN LONG
                        NOTICE OF RECEIPT OF MANDATE           CLERK
 COURT OF APPEALS NUMBER:     07-14-00255-CR
 TRIAL COURT CAUSE NUMBER:     C-051353-00-E
 THE STATE OF TEXAS
         VS
 CISELY WYVETTE MOORE

 PURSUANT TO THE RULES OF APPELLATE PROCEDURE, NOTICE IS HEREBY GIVEN
 THAT THE MANDATE OF THE COURT OF APPEALS FOR THE 7TH DISTRICT OF TEXAS
 IN THE ABOVE STYLED AND NUMBERED CAUSE HAS BEEN RECEIVED AND IS FILED
 AMONG THE PAPERS OF THE CAUSE.
                              CAROLINE WOODBURN, DISTRICT CLERK
                                     POTTER COUNTY, TEXAS

 NOTMAN
                                  POTTER COUNTY
                                Caroline Woodburn
P.O. Box 9570                    DISTRICT CLERK              (806) 379-2300
Amarillo, Texas 79105-9570                              Fax: (806) 372-5061
501 S. Fillmore - Suite 1B                    districtclerk@co.potter.tx.us
===========================================================================
      CRIMINAL
                                 JUNE 19, 2015

                        NOTICE OF RECEIPT OF MANDATE
 COURT OF APPEALS NUMBER:     07-14-00255-CR
 TRIAL COURT CAUSE NUMBER:     C-051353-00-E
 THE STATE OF TEXAS
         VS
 CISELY WYVETTE MOORE

 PURSUANT TO THE RULES OF APPELLATE PROCEDURE, NOTICE IS HEREBY GIVEN
 THAT THE MANDATE OF THE COURT OF APPEALS FOR THE 7TH DISTRICT OF TEXAS
 IN THE ABOVE STYLED AND NUMBERED CAUSE HAS BEEN RECEIVED AND IS FILED
 AMONG THE PAPERS OF THE CAUSE.
                              CAROLINE WOODBURN, DISTRICT CLERK
                                     POTTER COUNTY, TEXAS

 NOTMAN